Citation Nr: 0910379	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-14 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as associated with herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
type II, including as associated with herbicide exposure. 

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for hearing loss of the 
left ear.  

5.  Entitlement to service connection for glaucoma suspect, 
claimed as vision problems.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for bilateral upper 
extremity, peripheral neuropathy.

8.  Entitlement to service connection for bilateral lower 
extremity, peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to June 
1966.  

This matter returns to the Board of Veterans' Appeals (Board) 
following an October 2008 remand.  This matter was originally 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In August 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

When this case was previously before the Board in October 
2008, the Veteran's claims for service connection of diabetes 
mellitus type II and hypertension including as associated 
with herbicide exposure were subject to the stay in effect 
for claims based on herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  
However, the stay was lifted while this case was in remand 
status and adjudication of such claims has resumed.  

Nonetheless, as will be explained in the remand portion of 
the decision below, the record reflects that additional 
evidence pertinent to the claims has been associated with the 
claims folder since the last adjudication of the claims in 
August 2005 and the Veteran has not waived his right to 
initial consideration of the additional evidence by the RO.  
Thus, those issues must be remanded. 

In regard to the Veteran's claim for hearing loss, the Board 
notes that the evidence of record clearly shows that no 
additional notification or development is needed with respect 
to left ear hearing loss.  However, for reasons articulated 
in the remand portion of the decision below, additional 
development is needed with respect to the Veteran's right 
ear.  Consequently, the Board has recharacterized the hearing 
loss claim as two separate issues (i.e., service connection 
for hearing loss of the right ear and the left ear) as 
reflected on the title page of this decision and will only 
proceed with adjudication of the Veteran's hearing loss claim 
for the left ear at this time.  

The issues of (1) entitlement to service connection for 
hypertension, including as associated with herbicide 
exposure; (2) entitlement to diabetes mellitus type II, 
including as associated with herbicide exposure; (3) 
entitlement to service connection for hearing loss of the 
right ear; (4) entitlement to service connection for glaucoma 
suspect, claimed as vision problems; (5) entitlement to 
service connection for erectile dysfunction; (6) entitlement 
to service connection for bilateral upper extremity, 
peripheral neuropathy; and (7) entitlement to service 
connection for bilateral lower extremity, peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not demonstrate a left ear hearing 
impairment as defined by 38 C.F.R. § 3.385.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In a notice letter dated in January 2005, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in said correspondence.  

Although the January 2005 VCAA notice letter did not provide 
adequate notice regarding the elements of degree of 
disability and effective date prior to the May 2005 rating 
decision that denied the claim, such notice defects 
constitute harmless error in this case.  The Veteran's claim 
for left ear hearing loss is being denied for reasons 
explained in greater detail below and, consequently, no 
disability rating or effective date will be assigned.  Thus, 
the notice defect is rendered moot.  

Moreover, the Board notes that the Veteran has been provided 
with a copy of the rating decision, statement of the case, 
and supplemental statement of the case, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
Veteran's service treatment records are of record.  In 
addition, post-service treatment records identified as 
relevant to the claim have been obtained, to the extent 
possible, and are associated with the claims folder.  
Furthermore, the Veteran was afforded with an audiological 
examination in connection with the claim.
  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior remand with respect 
to the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review. 

Analysis

The Veteran contends that he currently suffers from hearing 
loss due to military noise exposure and seeks service-
connected compensation benefits on such basis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a Veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

In the present case, the medical evidence does not show that 
the Veteran currently has a left ear hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).  At the 
April 2005 VA audiological examination, the Veteran exhibited 
pure tone thresholds in decibels (dB) for the left ear as 
follows: 25 dB at 500 Hertz (Hz), 20 dB at 1000 Hz, 15 dB at 
2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz for the left 
ear.  The speech recognition score was 100 percent for the 
left ear at the examination.  The April 2005 examining 
audiologist specifically wrote that the Veteran had normal 
hearing in the left ear from 500 to 8000 Hz and noted that 
the hearing loss did not meet the VA requirement for 
disability.      

The Board further notes that the VA treatment records 
obtained on remand show that the Veteran continues to have 
normal hearing in his left ear.  Indeed, a March 2008 VA 
treatment record specifically notes that the Veteran had 
normal hearing in his left ear from 500 to 4000 Hz.  This 
evidence does not show that the Veteran has a left ear 
hearing impairment as required under 38 C.F.R. § 3.385.  

While the Board has considered the Veteran's assertions that 
he currently has a left ear hearing impairment, the Veteran 
is a layperson and is not shown to have the requisite medical 
expertise to render a competent diagnosis of hearing loss or 
an opinion on its severity.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, his lay statements are not sufficient to 
establish a diagnosis because he is not competent to identify 
the medical condition, has not reported a contemporaneous 
medical diagnosis, and his description of symptoms are not 
supported by a later diagnosis of a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's 
assertions are afforded no probative value.  

Thus, the medical evidence clearly shows that the Veteran has 
not demonstrated a left ear hearing disability at any time 
during the course of this appeal.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation. 
 See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  In the absence of evidence 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
Veteran is not shown to have a left ear hearing impairment as 
defined by 3.385, the preponderance of the evidence is 
against the Veteran's claim and service connection for left 
ear hearing loss is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.
 
REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development and to ensure due process.  

In October 2008, the Board remanded the Veteran's claim of 
service connection for hearing loss in order to obtain VA 
treatment records pertinent to hearing loss because the 
Veteran's representative indicated at the August 2008 Travel 
Board hearing that the Veteran had recently undergone 
audiological evaluation by VA in March 2008 and may now 
demonstrate hearing loss as defined by 38 C.F.R. § 3.385.  
The record reflects that the relevant VA treatment records 
were obtained pursuant to the remand.  In particular, a March 
2008 VA treatment record notes that the Veteran's hearing 
test results showed moderately severe hearing loss rising to 
normal from 2000 to 4000 (Hz) in the right ear and the 
examining audiologist wrote that the Veteran showed a 
decrease in low frequency in the right ear since the last 
evaluation in 2005; however, no audiometric data are included 
in the treatment record.  Although the Appeals Management 
Center (AMC) was asked to consider whether a new examination 
was warranted after review of the treatment records, no 
further examination was afforded the Veteran.  Nonetheless, 
the Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) held in McClain v. Nicholson, 21 
Vet. App. 319 (2007) that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim."  As the 
evidence clearly suggests that the Veteran's hearing in the 
right ear has worsened and he, therefore, may currently 
demonstrate impaired hearing as defined by VA regulation, a 
remand for another audiological examination is warranted.  
38 C.F.R. § 3.159(c)(4) (2008).      

Additionally, as explained above, the Veteran's claims of 
service connection for diabetes mellitus and hypertension 
were previously subject to the stay imposed by the Secretary 
of VA for cases affected by the Haas adjudication when before 
the Board in October 2008.  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  However, the stay has been lifted and 
adjudication of the cases affected by Haas has resumed.  
Nonetheless, the record reflects that additional medical 
evidence pertinent to the claims has been associated with the 
claims folder that has not been considered by the Agency of 
Original Jurisdiction (AOJ) in the first instance and the 
Veteran has not waived his right to such consideration.  
Thus, these issues must also be remanded to the AOJ for its 
due consideration and the issuance of a supplemental 
statement of the case. 

The record further reflects that the Veteran's claims for 
service connection for glaucoma suspect, erectile 
dysfunction, peripheral neuropathy of the bilateral upper 
extremity, and peripheral neuropathy of the bilateral lower 
extremity were subject to the Haas stay.  See letter from the 
RO dated May 14, 2008.  Consequently, no statement of the 
case was issued following the timely receipt of the Veteran's 
notice of disagreement to the August 2006 rating decision 
that denied the claims.  However, as the stay has recently 
been lifted, a remand is required in order to provide the 
Veteran with a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (holding the Board should remand the 
issue to the RO for the issuance of a Statement of the Case 
when a notice of disagreement has been timely filed); 38 
U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the Veteran 
must submit a timely substantive appeal in order for this 
issue to be perfected for appeal to the Board.  38 U.S.C.A. § 
7105 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Please schedule the Veteran for a VA 
audiological examination to determine 
whether he currently has a right ear 
hearing impairment as defined by 
38 C.F.R. § 3.385 and, if so, the 
examiner should provide an opinion 
regarding whether or not right ear 
hearing loss is at least as likely as not 
(i.e., probability of 50 percent) related 
to active military service to include any 
symptomatology or acoustic trauma 
therein.  All audiometric data should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner should confirm that the claims 
folder was reviewed in the examination 
report.  

2.  After the development requested 
above has been completed to the extent 
possible, the claims of entitlement to 
service connection for right ear 
hearing loss, diabetes mellitus, and 
hypertension should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

3.  The Veteran should also be issued a 
statement of the case with respect to 
his claims for entitlement to service 
connection for glaucoma suspect, 
erectile dysfunction, peripheral 
neuropathy of the bilateral upper 
extremities, and peripheral neuropathy 
of the bilateral lower extremities, to 
include notification of the need and 
the appropriate time period in which to 
file a substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


